STRAS, Justice
(dissenting).
The court’s rule in the decision we announce today can be boiled down to the following proposition: we may treat the time limits for filing an appeal as optional in some cases and mandatory in others, depending on our intuition about whether judicial economy favors review. Compare *886supra at 6, with Express Scripts, Inc. v. Comm’r. of Revenue, No. A12-1966, Order, 2013 WL 310642 (Minn. filed Jan. 18, 2013) (dismissing a petition for writ of certiorari because it was filed after the deadline in Minn.Stat. § 271.10, subd. 2 (2012)). The unstated assumption underlying the court’s rule is that the time limitations for filing an appeal are merely prudential requirements that we are free to ignore when we see fit. That assumption, however, is at odds with our case law. As we stated just last year, the statutory requirements governing appeals from the tax court “must be strictly construed.” Beuning Family LP v. Cnty. of Stearns, 817 N.W.2d 122, 129 (Minn.2012). Because I do not believe that hearing an appeal in the interest of judicial economy is consistent with our precedent requiring strict adherence to statutory filing deadlines, I respectfully dissent.
A party may seek review of a final order of the tax court by obtaining a writ of certiorari from this court “[wjithin 60 days after notice of the making and filing of the order of the Tax Court.” Minn.Stat. § 271.10, subd. 2; accord Express Scripts, No. A12-1966, Order at 2. In Express Scripts, we dismissed the petition for a writ of certiorari because the Commissioner of Revenue failed to “strictly comply with the statutory deadline! ]” for filing the petition. No. A12-1966, Order at 2. We should treat this case no differently. Yet today the court essentially declares that, while Minnesota taxpayers must strictly comply with statutory deadlines, we are exempt from them.2 I cannot accept that double standard.
In its haste to reach the merits of this appeal, the court fails to acknowledge that Harbaugh did not timely file his petition for a writ of certiorari — a point that Har-baugh himself essentially concedes. Rather than attempting to distinguish Express Scripts, the court elects to review the merits of Harbaugh’s late appeal in the interest of “judicial economy.” This case warrants review, according to the court, because “the facts are undisputed, the arguments have been fully briefed, and the case was submitted for our consideration before the Express Scripts order cited by the Commissioner was filed.” But even if judicial economy were an appropriate justification for ignoring a statutory filing deadline, the court fails to adequately explain how judicial economy is served by reviewing the merits of this case.
The court’s silence is telling. “Judicial economy” refers to “[efficiency in the operation of the courts and the judicial system; esp., the efficient management of litigation so as to minimize duplication of effort and to avoid wasting the judiciary’s time and resources.” Black’s Law Dictionary 923 (9th ed.2009). Just because we started considering the merits of this appeal before we realized that Harbaugh’s petition was filed late does not mean that we should just go ahead and finish the job. Cf.Honig v. Doe, 484 U.S. 305, 340-42, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988) (Scalia, J., dissenting) (criticizing the notion that jus-*887ticiability principles can be ignored for prudential reasons such as judicial economy because, even when “a jurisdictional impediment prevents us from reaching ... important merits issues,” ignoring those impediments does “substantial harm to a governmental structure designed to restrict” the courts’ jurisdiction). Nor does our decision today provide litigants or the courts with any additional guidance. The court and the parties essentially acknowledge that, under the undisputed facts of this case, Harbaugh’s legal argument is foreclosed by Langer v. Commissioner of Revenue, 773 N.W.2d 77, 81 (Minn.2009). Telling the parties that we really meant what we said in Longer does not advance anything, much less judicial economy.
I respectfully dissent.

. By reaching the merits of Harbaugh’s appeal, the court also sub silentio holds that the statutory deadline for obtaining a writ of cer-tiorari under Minn.Stat. § 271.10, subd. 2, is not a jurisdictional requirement. Not only is that question neither briefed nor presented to us for decision, but the court’s implicit answer is inconsistent with pur interpretation of other similar statutory deadlines. See, e.g., Harms v. Oak Meadows, 619 N.W.2d 201, 203 (Minn.2000) (concluding that the statutory deadline for filing a petition for a writ of certiorari in an unemployment case is a jurisdictional requirement); Ortiz v. Gavenda, 590 N.W.2d 119, 122 (Minn.1999) (observing that "the limitation provisions in a statutorily created cause of action are jurisdictional, requiring dismissal [by a district court] for failure to comply — they do not have flexible parameters permitting them to be ignored”).